DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed May 16, 2022.  Claims 
1,4,6-7,9-10,13,15-16,19-20 are pending.  Claims 2-3,5,8,11-12,14,17-18 were canceled. 
 
Allowable Subject Matter
Claims 1,4,6-7,9-10,13,15-16,19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
   Applicant’s amendment filed May 16, 2022 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Wang (2016/0043150), Kwamura (2013/0099221), Seki (2004/0201048), Masuichi (2006/0170338), Zhao (2020/0044169), Zhao (202/0243621), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed organic light emitting diode display, or fairly make a prima facie obvious case of the claimed organic light emitting diode display, in combination with other claimed limitations, such as recited in base claim 1, the inclusion of  comprising a switch array layer formed on the substrate base; a first conductive layer formed on the switch array layer, wherein the first conductive layer comprises a plurality of anode electrodes spaced from each other; a plurality of pixel defining units, wherein the pixel defining unit comprises a first portion and a second portion, the first portion is formed on the switch array layer which is not covered by the anode electrode, the second portion is formed on the anode electrode and located at periphery of the anode electrode; wherein a groove is defined at the first portion, at least one opening is defined at the second portion; a width of the opening is less than a width of the second portion; material of the pixel defining unit comprises at least one of organic photoresist, silicon nitride, silicon oxide, and silicon dioxide; and an organic light-emitting layer comprising a plurality of organic light-emitting units, wherein the organic light-emitting layer is formed on the anode electrodes which are not covered by the second portions, wherein: the pixel defining unit is a single layer structure, a polarity of a material of the first portion is the same as a polarity of a material of a light-emitting layer inkjet printing ink, a contact angle defined between the light-emitting layer inkjet printing ink and the first portion ranges from 10 degrees to 45 degrees, a polarity of a material of a top surface of the second portion is opposite to a polarity of a material of the light-emitting layer inkjet printing ink, and a contact angle defined between the light-emitting layer inkjet printing ink and the top surface of the second portion is greater than 45 degrees; and 
As recited in base claim 10, the inclusion of comprising a switch array layer formed on the substrate base; a first conductive layer formed on the switch array layer, wherein the first conductive layer comprises a plurality of anode electrodes spaced from each other; a plurality of pixel defining units, wherein the pixel defining unit comprises a first portion and a second portion, the first portion is formed on the switch array layer which is not covered by the anode electrodes, the second portion is formed on the anode electrode and located at periphery of the anode electrode; wherein a groove is defined at the first portion, at least one opening is defined at the second portion; and an organic light-emitting layer comprising a plurality of organic light-emitting units, wherein the organic light-emitting layer is formed on the anode electrodes which are not covered by the second portions, wherein: the pixel defining unit is a single layer structure, a polarity of a material of the first portion is the same as a polarity of a material of a light-emitting layer inkjet printing ink, a contact angle defined between the light-emitting layer inkjet printing ink and the first portion ranges from 10 degrees to 45 degrees, a polarity of a material of a top surface of the second portion is opposite to a polarity of a material of the light-emitting layer inkjet printing ink, and a contact angle defined between the light-emitting layer inkjet printing ink and the top surface of the second portion is greater than 45 degrees.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822